Case 3:21-cv-15333-ZNQ-TJB Document9 Filed 08/25/21 Page 1 of 1 PagelD: 116

CIOMEZ u« stec esa

ATTORNEY AT LAW 908.789.1080 Tel

908.789.1081 Fax
Jgomez@gomezlic.com

August 25, 2021

Vira CM-ECF

Hon. Zahid N. Quarishi, U.S.D J.

United States District Court, District of New Jersey
Clarkson S. Fisher Building & U.S. Courthouse
402 East State Street

‘Trenton, NJ 08608

Re: Children’s Health Defense, Inc. et al. v. Rutgers, The State University of New Jersey, et al.
Civ. Case No. 21-15333 (United States District Court, District of New Jersey

Dear Judge Quarishi:

I represent the Plaintifls in the above-referenced matter against Rutgers, The State University of
New Jersey, its Biomedical and Health Sciences School and various university officials.
Defendants have been served and counsel for defendants have not entered an appearance yet.

On August 18, 2021, Chief Judge Freda L. Wolfson reassigned this case to Your Honor. (Dkt. 7)

It has been brought to nay firm's attention that, Your Honor is currently an Adjunct Professor at
Rutgers Law School. See https://law.rutgers.edu/directory/view/13820. Since Your Honor may not
be aware yet of this reassignment, 1 am compelled to bring this matter to Your Honor’s attention.

Pursuant to 28 U.S.C. §455(a), concerning the disqualification of judges of the United States,
*[alny justice, judge, or magistrate judge of the United States shall disqualify himself in any
proceeding im which his impartiality might reasonably be questioned.” The inherent conflict that
your position at Rutgers presents, and the reasonable possibility that your impartiality naight be
questioned by the public if Your Honor presides over a matter against Rutgers, in a case of
considerable public mportance, compels me to respectfully request that Your Honor consider
recusal.

Since it is possible that Your Honor may not have been made aware of the reassignment of this

case yet, and the inherent conflict in what is most likely an madvertence by the Chief Judge, rather

than filing a Motion to Compel recusal or for disqualification, I wanted to give Your Honor and

the Court an opportunity to address this. Thank you for your prompt attention and time ° this @ AM
delicate matter. A ont soheblen JL, ‘ok p~, § /31/ 9g @ // ,

f \ ad pvernele. cae ? te é
es ah whl jan @ Cobh,
g ¢

 

 

Respectfully submitted, 4 aur weet! ce’
LS Julio C. Gomez ee So Ordered Unis a day
Julio C. Gomez ee

  

 

Fon: Zahid N. Quraishi Saw:
United States District Judge
